DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teter et al, US Pub. 2019/0311164.
Teter et al disclose an RFID multi-head portal comprising: a passage configured to receive an RFID-tagged article to be registered in a transaction, the passage having an inlet end and an outlet end separated from each other in a first direction and a width in a second direction perpendicular to the first direction (see Figs 1-11); an antenna in the passage at a position between the inlet and outlet ends in the first direction (Fig. 13); a RFID reader configured to read an RFID tag according to a response wave from the RFID tag received via the antenna (Fig. 7); and a controller configured to identify the RFID-tagged article as being in the transaction according to a change in the response wave corresponding to a movement of the RFID-tagged article from the inlet end to the outlet end (par. 0045).
Regarding claim 2, further comprising: an inlet sensor at the inlet end of the passage configured to detect a presence of an object at the inlet end of the passage (see par. 0045).
Regarding claim 3, further comprising: an outlet sensor at the outlet end of the passage configured to detect a presence of the object at the outlet end of the passage (see par. 0045).
Regarding claim 5, further comprising: a display positioned to be visible to a user of the passage, wherein the controller is configured to display information to the user according to a state of the RFID tag reader (see par. 0053).
Regarding claim 8, wherein the passage comprises a first wall spaced from a second wall in a second direction perpendicular to the first direction, and the first wall is a height suitable for a user to place a commodity storage unit in the passage and pass the commodity storage unit from the inlet to the outlet (see Figs. 4-5, 9-11).
Regarding claim 10, further comprising: a lid attached to the second wall, the lid being angled with respect to second wall and extending over at least part of the passage (see Figs. 4-5).
Regarding claim 11, wherein the commodity storage unit is a shopping basket (see Fig. 11).
Regarding claim 12, wherein the change in the response wave corresponding to the movement of the RFID-tagged article from the inlet end to the outlet end is a phase difference between the response wave and a tag interrogation wave over time (see Fig. 7, par. 0045).
Regarding claim 13, wherein the change in the response wave corresponding to the movement of the RFID-tagged article from the inlet end to the outlet end is a change in received signal intensity of the response over time (see Figs. 7, 9-11; par. 0017, 0045, 0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teter et al, the teachings of Teter et al have been discussed above.
Regarding claims 6 and 9, Teter et al disclose a display screen for providing status of reading operations as they progress (see par. 0055), but fail to provide the specific location of the display. However, the position of the display is a matter of engineering design choice for meeting customer requirements in order to effectively alert the customer of the progress of the transaction. Therefore, it would have been an obvious extension as taught by the prior art, including to position the display in the upper end of the wall. 
Regarding claims 7 and 14-19, Teter et al envision a retails checkout lanes, but fail to disclose a communication interface to settlement apparatus for sending items information. However, it is common practice for communication interface in retail stations for communicating to database for verifying price and price look up, and to provide settlement apparatus for processing payments during checkout. Therefore, an ordinary artisan would have been motivated to include communication interfaces to the settlement apparatus in order to be able to process checkout operations in retail applications.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,157,709 (hereinafter ‘709 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘709 Patent. For instance, in claim 1 of the current application and in the ‘709 Patent, the applicant claims:
Application No. 17/485,497
Patent No. 11,157,709
A tag reading apparatus, comprising: a passage through which a container storing an RFID-tagged article to be registered in a transaction can pass, the passage having an inlet end and an outlet end separated from each other in a first direction and a width in a second direction perpendicular to the first direction; a roof by which an opening above the passage is at least partially covered and including a material capable of absorbing a radio wave; an antenna in the passage at a position between the inlet and outlet ends in the first direction; an RFID reader; and a controller configured to identify the RFID-tagged article as being in the transaction according to a change in a response wave received by the RFID reader from an RFID tag of the RFID-tagged article via the antenna, corresponding to a movement of the RFID-tagged article from the inlet end to the outlet end.
A tag reading apparatus, comprising: a passage through which a container storing an RFID-tagged article to be registered in a transaction can pass, the passage having an inlet end and an outlet end separated from each other in a first direction and a width in a second direction perpendicular to the first direction; an antenna in the passage at a position between the inlet and outlet ends in the first direction; an RFID reader configured to read an RFID tag according to a response wave from the RFID tag received via the antenna; an inlet door at the inlet end of the passage; an outlet door at the outlet end of the passage; an inlet sensor disposed adjacent to the inlet door between the inlet and outlet ends of the passage and configured to detect a presence of the container; an outlet sensor disposed adjacent to the outlet door between the inlet and outlet ends of the passage and configured to detect a presence of the container; and a controller configured to: after detection of the container by the inlet sensor, control the inlet door to close while keeping the outlet door closed, and control the RFID reader to start the reading and identify the RFID-tagged article as being in the transaction according to a change in the response wave corresponding to a movement of the RFID-tagged article from the inlet end to the outlet end, upon completion of the registration, control the outlet door to open, and when the container is detected by the outlet sensor and is subsequently not detected for a predetermined time, control the outlet door to close.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-16 of the ‘709 Patent as a general teaching for a reading apparatus, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘709 Patent. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘709 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Allowable Subject Matter
Claims 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing of a terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: The applicant teaches
a tag reading apparatus and a system which includes a passage through which a container
storing an RFPD-tagged article to be registered in a transaction can pass, the passage having an inlet end and an outlet end separated from each other in a first direction and a width in a second direction perpendicular to the first direction, an inlet sensor disposed adjacent to the met
door between the met and outlet ends of the passage and configured to detect a presence of the
container, an outlet sensor disposed adjacent to the outlet door between the inlet and outlet ends
of the passage and configured to detect a presence of the container: and a controller configured to, after detection of the container by the inlet sensor, control the inlet door to close while keeping the inlet door closed, and control the RFID reader to start the reading and identify the RFED-tagged article as being in the transaction according to a change in the response wave corresponding to a movement of the RFID-tagged article from the inlet end to the outlet end upon completion of the registration, control the outlet door to open, and when the container is detected by the outlet sensor and is subsequently not detected for a predetermined tine, control the outlet door to close. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto, US Pub. 2014/0035734, disclose an RFID tag writing system and method for writing data in RFID tag. Sperduti et al, US Pub. 2005/0234778, disclose a proximity transaction apparatus and methods which RFID tags for processing transaction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876